EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section 1350, as created by Section 906 of theSarbanes-Oxley Act of 2002, the undersigned officer of SGB International Holdings Inc. (the “Issuer”) hereby certifies that: the annual report on Form 10-K of the Issuer for the period ended December 31, 2013 fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of theSecurities Exchange Act of 1934, as amended; and the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Issuer. Date: April 15, 2014 /s/Shibi Chen Shibi Chen President, Chief ExecutiveOfficer and Director (Principal Executive Officer)
